DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on June 18, 2020. 
Claims 1-5 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. JP2019-112798, filed on June 18, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 18, 2019; February 26, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5 is an independent system claim containing the robot control apparatus of claim 1. ‘A robot control system comprising: the robot control apparatus according to claim 1; and the robot that is controlled by the robot control apparatus.’ should be rewritten to fully recite the control apparatus limitations of claim 1 in order for Claim 5 to be fully independent.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a storage unit, an accepting unit, and a control unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function of “The storage unit 11 can be realized by any storage medium (e.g., a semiconductor memory, a magnetic disk, etc.)” [0029], “The accepting unit 12 accepts a sensing result of the laser sensor 5 from the robot 2, and accumulates information according to the sensing result in the memory 13.” [0030], “The control unit 14 moves the working tool 4 based on the teaching data…” [0033], and equivalents thereof. See also “each constituent element may be configured by dedicated hardware, or alternatively, constituent elements that can be realized by software may be realized by a program unit such as a CPU reading and executing a software program stored in a storage medium such as a hard disk or a semiconductor memory.” [0058].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US4969108) in view of He (WO2010003289).
Regarding Claim 1, Webb discloses:
A robot control apparatus comprising: a storage unit in which teaching data is stored; (“A final data input/output device, the teach pendant 85, is associated with the execution of teach mode programs 49 by the cycle control 23. Location and function data defining a programmed cycle of operation may be generated by an operator using the teach pendant 85.” [Col. 6 Lines 53-60])
an accepting unit that accepts a sensing result of a laser sensor, from a robot including a working tool and the laser sensor attached to the working tool and configured to detect a shape of a working target before an operation of the working tool, (“The camera control unit 25 turns the laser on and off, controls the scanning of the laser beam, and transmits the appropriate camera data to the signal processing computer 26. The signal processing computer 26 compares each contour profile of the workpiece obtained by the scanning laser to a specification of the profile (a template) selected by the manipulator operator from vision data processor memory 42 (see FIG. 2).” [Col. 15 Lines 10-17])
wherein an angle about a tool axis of the working tool can be adjusted; and (“The introduction of rotation at the axes of wrist provides for orientation of a function element associated with tool 14 through the tool center point 19.” [Col. 8 Lines 13-15])
a control unit that moves the working tool based on the teaching data, corrects the movement of the working tool based on the sensing result, and (“If the selected profile is found, the location of points of interest (the center of the seam) on the profile are computed by the signal processing computer 26 in camera coordinates. The camera coordinates are transmitted to the vision data processor 24 (see FIG. 2) through serial channel interface 82, local bus 72, dual port 71, and system bus 43. As will be apparent 
Webb does not explicitly disclose adjusting the angle of the tool so that it is at the center of the laser sensor’s field of view. However, He explicitly discloses:
adjusts the angle about the tool axis such that an operation point indicated by the sensing result is at a center of a field of view of the laser sensor. (“According to the deviation and angle, the position adjustment increment of the robot is controlled online, and the increment of the robot pose adjustment is recorded.” [Page 2, Paragraph 1] and also “the first two stages of the integrated use of weld location measurement information and coaxial visual measurement information to calculate the location of the front weld and tool center deviation from the weld , The robot tool center point trajectory deviation compensation data and welding seam position reference data; the actual welding phase welding seam position measurement information tracking and compensation control, through the position correction device to correct the robot system movement, the robot tool center along The specified path continuously advances and the deviation from the specified path is less than the path repeat accuracy of the robot;” [Page 4, Paragraph 4])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Webb to include the teachings of He in order to accurately follow a welding seam.
	Regarding Claim 2, Webb does not explicitly disclose feedback control such that the operating point is at the center of the laser sensor’s field of view. However, He 
wherein the control unit performs feedback control containing an integral action such that the operation point indicated by the sensing result is at the center of the field of view of the laser sensor. (“The deviation calculation algorithm is to add the local coordinate of the weld seam relative to the weld position measuring sensor and the displacement amount feedback value of the position correcting device to obtain the absolute coordinate of the weld seam relative to the origin of the robot end, according to the current robot tool center point edge welding.” [Page 4, Paragraph 8] and “The immediate tracking mode and the delayed tracking mode are applied sequentially or integrated to track the same specified path mode.” [Page 5, Paragraph 4])
It would have obvious to one of ordinary skill in the art at the time of filling to have modified Webb to include the teachings of He in order to accurately follow a welding seam.
	Regarding Claim 5, Webb discloses:
A robot control system comprising: the robot control apparatus according to claim 1; and (see claim 1 rejection by Webb and He)
the robot that is controlled by the robot control apparatus. (FIG. 1, control 20)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US4969108) in view of He (WO2010003289) as applied to claim 1-2, and further in view of LoPiccolo (US20170220006).
Regarding Claim 3, neither Webb nor He explicitly disclose the feedback control being PID control. However, LoPiccolo explicitly discloses:
wherein the feedback control is PID control. (FIG. 3; PID controller 320, “A proportional-integral-derivative (PID) controller is a control loop feedback device commonly used in industrial control systems. A PID controller calculates an error value as the difference 
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Webb and He with LoPiccolo in order to adaptively control the robot based on what it has sensed in the environment.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US4969108) in view of He (WO2010003289) as applied to claim 1, and further in view of Dupuis (US20200338733).
Regarding Claim 4, neither Webb nor He explicitly disclose adjusting the angle within a range up to a preset upper limit, however Dupuis discloses:
wherein, when adjusting the angle about the tool axis, the control unit adjusts the angle within a range up to a preset upper limit. (For example, characteristics of the particular robot may affect how it can move along the altered initial path 112. These characteristics can include a speed limitation of the particular robot, a size of the particular robot, a joint angle limit of the particular robot, or a length of arm reach of the particular robot, among others.)
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Webb and He with Dupuis in order to avoid damage to the robot or its environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                         
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664